Citation Nr: 1112393	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for hypertension, as secondary to in-service exposure to herbicides or to a service-connected disability.

3.  Entitlement to service connection for neuropathy of both hands, as secondary to in-service exposure to herbicides or to a service-connected disability.

4.  Entitlement to service connection for neuropathy of both feet, as secondary to in-service exposure to herbicides or to a service-connected disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, further development is necessary to adjudicate the Veteran's claims.  Throughout the current appeal, the Veteran has contended, in essence, that his current diabetes mellitus, hypertension, and neuropathy of his hands and feet are related to herbicides to which he was exposed during service.  Specifically, he avers that he was exposed to herbicides while serving aboard the USS Passumpsic-AO-107, which was stationed off the coast of the Republic of Vietnam.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.

Further, the VA General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  

Since the issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  For those veterans who served aboard ships that docked and then went ashore, or served aboard ships that did not dock but the veterans went ashore, their service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that the veteran was aboard at the time of the docking, and the veteran must provide a statement indicating that he personally went ashore.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In such cases, the veteran must also provide a statement indicating that he personally went ashore. 

In the current appeal, the Veteran's DD Form 214 indicates that he served in Vietnam on or after August 1964 and that he received the Vietnam Service Medal and Vietnam Service Medal.  [In this regard, the Board acknowledges that the Veteran's receipt of this medal does not constitute conclusive evidence of service in Vietnam for presumptive herbicide exposure purposes.  See Exec. Order No. 11231 (July 8, 1965) (establishing award of the Vietnam Service Medal "to members of the armed forces who serve[d] in Vietnam or contiguous waters or air space").]  

However, additional service personnel records that are available indicate that the Veteran served aboard the USS Passumpsic-AO-107 from April 1972 to October 1972.  A search for records was unable to verify that the Veteran had any "in country" service in the Republic of Vietnam, but research indicates that the USS Passumpsic-AO-107 was in official waters of the Republic of Vietnam from May 1972 to October 1972.  

The Board acknowledges the Veteran's contentions that he was exposed to herbicides while serving aboard the USS Passumpsic-AO-107, when the vessel was stationed in the waters off the coast of the Republic of Vietnam and when he bathed in the water and cleaning the ship with water.  The Veteran has not specifically contended that he had "in country" service or that he went ashore.  

Significantly, however, the fact remains that the record, as it currently stands, is unclear as to whether the USS Passumpsic-AO-107 was stationed in the inland waterways in the Republic of Vietnam (e.g., "Brown Water service") at any time between May 1972 and October 1972, when the Veteran served aboard that vessel.  Accordingly, the Board finds that additional development is needed.  The purpose of this Remand is to determine whether the Veteran had any "Brown Water" service when he served aboard the USS Passumpsic-AO-107 between May 1972 and October 1972.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact all appropriate sources to determine, to the extent possible, the precise location of the USS Passumpsic-AO-107, from May 1972 to October 1972 (to include the Veteran's dates of service on board the ship).  The Board is particularly interested in whether that vessel moved through inland waterways in the Republic of Vietnam ("brown water" service) when the Veteran was stationed aboard the vessel.

2.  Then, the RO/AMC should re-adjudicate the issues on appeal.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


